Case 0:20-cv-60192-AHS Document 191 Entered on FLSD Docket 07/28/2020 Page 1 of 10



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  FORT LAUDERDALE DIVISION


   SHANE VILLARINO, et al.,
                                                                  CASE NO.: 0:20-cv-60192-AHS

          Plaintiffs,
   v.

   PACESETTER PERSONNEL SERVICE,
   INC., et al.,

         Defendants.
   ___________________________________/

                        DEFENDANTS’ MOTION TO STAY DISCOVERY
                        PENDING DECISION ON MOTION TO DISMISS

          Defendants, Pacesetter Personnel Service, Inc., Pacesetter Personnel Service of Florida,

   Inc., Florida Staffing Service, Inc., and Tampa Service Company, Inc. (collectively,

   “Defendants”), respectfully move this Court to stay all discovery in this action pending a ruling on

   Defendants’ case-dispositive Motion to Dismiss Plaintiffs’ First Amended Nationwide Collective

   and Class Action Complaint (“Motion to Dismiss”). See [D.E. 148].

                                         I.   INTRODUCTION

          Defendants filed a case dispositive Motion to Dismiss in this action arguing four

   independent bases for dismissal. While awaiting the Court’s ruling on the Motion to Dismiss,

   Plaintiffs propounded 36 separate sets of discovery consisting of 384 requests for production, 192

   interrogatories, and 456 requests for admission. None of the information sought in these requests

   is necessary for the Court to decide the purely legal issues presented in Defendants’ Motion to

   Dismiss. Moreover, it would require a herculean effort to gather the information sought in

   response to Plaintiffs’ expansive requests. The expense and burden of discovery—and the strong


                                             LEÓN COSGROVE, LLP
        255 ALHAMBRA CIR. I 8 T H FLOOR I MIAMI, FL 33134 I T 305.740.1975 I WWW.LEONCOSGROVE.COM
Case 0:20-cv-60192-AHS Document 191 Entered on FLSD Docket 07/28/2020 Page 2 of 10



   possibility that this action will be entirely dismissed—outweigh any potential inconvenience that

   a discovery stay may temporarily produce.

                                              II.   ARGUMENT

          A.    Discovery should be stayed until Defendants’ case dispositive Motion to Dismiss
                is decided.

          As the Eleventh Circuit has held, “[f]acial challenges to the legal sufficiency of a claim or

   defense, such as a motion to dismiss based on failure to state a claim for relief, should . . . be

   resolved before discovery begins.” Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th

   Cir. 1997); see also Rivas v. The Bank of New York Mellon, 676 F. App’x 926, 932 (11th Cir.

   2017) (“Granting a discovery stay until an impending motion to dismiss is resolved is a proper

   exercise of that responsibility. Motions to dismiss for failure to state a claim always present[ ] a

   purely legal question; there are no issues of fact because the allegations contained in the pleading

   are presumed to be true. Therefore, neither the parties nor the court ha[s] any need for discovery

   before the court rules on the motion.”) (internal citations and quotations omitted); Moore v. Potter,

   141 F. App’x 803, 807 (11th Cir. 2005) (affirming the district court’s imposition of a stay on

   discovery pending the resolution of the motions to dismiss). It is well-established that “neither the

   parties nor the court have any need for discovery before the court rules on the motion.”

   Chudasama, 123 F.3d at 1367. Accordingly, courts in this district recognize that “[p]otentially

   dispositive motions filed prior to discovery weigh heavily in favor of issuing a stay.” Solar Star

   Sys., LLC v. Bellsouth Telecomms., Inc., No. 10-21105-CIV, 2011 WL 1226119, at *1 (S.D. Fla.

   Mar. 30, 2011); see also Padilla v. Porsche Cars N. Am., Inc., No. 18-24988-CIV, 2019 WL

   1281484, at *1 (S.D. Fla. Mar. 19, 2019) (“[T]he Court finds that a stay of discovery is appropriate

   until the Court rules on the case dispositive issues raised in Defendant’s Motion to Dismiss.”);

   Staup v. Wachovia Bank, N.A., No. 08-60359CUV, 2008 WL 1771818, at *1 (S.D. Fla. Apr. 16,

                                                       2
                                               LEÓN COSGROVE, LLP
        255 ALHAMBRA CIR. I 8 T H   FLOOR I MIAMI, FL 33134 I T 305.740.1975 I WWW.LEONCOSGROVE.COM
Case 0:20-cv-60192-AHS Document 191 Entered on FLSD Docket 07/28/2020 Page 3 of 10



   2008) (staying discovery pending motion to dismiss because motion was “largely a facial

   challenge” and “requiring discovery would impose an undue burden on the Defendant”).

          Defendants move to dismiss for failure to state a claim, and such a motion “always presents

   a purely legal question” and “no issues of fact.” Chudasama, 123 F.3d at 1367. “The purpose of

   discovery is to find out additional facts about a well-pleaded claim, not to find out whether such a

   claim exists.” Rohn v. Palm Beach Cnty. Sch. Bd., No. 11-81408-CIV, 2013 WL 1748791, at *4,

   n.3 (S.D. Fla. Apr. 23, 2013). Thus, discovery is unnecessary until the Court determines whether

   the complaint contains a well-pleaded claim. Moreover, even if Defendants’ Motion to Dismiss

   is granted only in part, dismissal of any of Plaintiffs’ claims would narrow the issues before the

   Court, which in turn would narrow the scope of discovery. See Chudasama, 123 F.3d at 1368

   (“[A]ny legally unsupported claim that would unduly enlarge the scope of discovery should be

   eliminated before the discovery stage, if possible.”).

          B.    There is good cause to stay discovery because if the pending Motion to Dismiss
                is granted it will dispose of the entire action.

          The burden for a stay is not high when a case-dispositive motion has been filed. Indeed,

   courts apply a two-part test and have routinely held that a “stay of discovery [pending the

   resolution of a motion to dismiss] is appropriate where the movant shows good cause and

   reasonableness.” Pierce v. State Farm Mut. Auto. Ins. Co., No. 14-cv-22691-Williams, 2014 WL

   12528362, at *1 (S.D. Fla. Dec. 10, 2014); see also Zamber v. Am. Airlines, Inc., No. 16-CV-

   23901, 2017 WL 5202748, at *2 (S.D. Fla. Feb. 17, 2017) (citing cases); Borislow v. Canaccord

   Genuity Grp. Inc., No. 14-cv-80134-Ryskamp, 2014 WL 12580035, at *1 (S.D. Fla. June 24,

   2014); Varga v. Palm Beach Capital Mgmt., LLC, No. 09-cv-82398-Moreno, 2010 WL 8510622,

   at *1 (S.D. Fla. Sept. 3, 2010). The first prong—good cause—exists where, as here, a pending

   motion to dismiss will dispose of the entire action if granted. See Varga, 2010 WL 8510622, at

                                                       3
                                               LEÓN COSGROVE, LLP
        255 ALHAMBRA CIR. I 8 T H   FLOOR I MIAMI, FL 33134 I T 305.740.1975 I WWW.LEONCOSGROVE.COM
Case 0:20-cv-60192-AHS Document 191 Entered on FLSD Docket 07/28/2020 Page 4 of 10



   *1 (“[C]ourts have held good cause to stay discovery exists wherein resolution of a preliminary

   motion may dispose of the entire action.”); Nankivil v. Lockheed Martin, Corp., 216 F.R.D. 689,

   692 (M.D. Fla. 2003) (same), aff’d, 87 F. App’x 713 (11th Cir. 2003); Redford v. Gwinnett County

   Judicial Circuit, 350 F. App’x 341, 346 (11th Cir. 2009) (holding the court did not abuse its

   discretion in determining that discovery should be stayed pending resolution on defendants’

   motion to dismiss where defendants questioned the viability of the plaintiff’s complaint); Zamber,

   2017 WL 5202748, at *4 (finding where motion to dismiss is “hardly frivolous,” is well-

   researched, well-drafted, and generates a “concern” that claims “may be legally insufficient” good

   cause is shown); Gill-Samuel v. Nova Biomedical Corp., No. 13-cv-62591-Rosenbaum, 2014 WL

   11762719, at *1 (S.D. Fla. Feb. 18, 2014) (granting stay of all fact discovery until the court ruled

   on the defendant’s motion to dismiss); Jackson-Bear Grp., Inc. v. Amirjazil, No. 2:10-CV-332,

   2011 WL 720462, at *1 (M.D. Fla. Feb. 22, 2011) (granting a motion to stay discovery because

   defendants raised meritorious challenges to the complaint); Glynn v. Basil St. Partners, LLC, No.

   209-CV-585, 2010 WL 2508605, at *1 (M.D. Fla. June 16, 2010) (granting 60 day stay of

   discovery pending ruling on motion to dismiss).

          Indeed, Defendants have provided the Court with multiple independent bases for dismissal

   of the entire action. See [D.E. 148]. First, Plaintiffs’ Amended Complaint is a shotgun pleading

   that incorporates every antecedent allegation by reference into each subsequent claim for relief.

   See Wagner v. First Horizon Pharm. Corp., 464 F.3d 1273, 1279 (11th Cir. 2006) (citing Magluta

   v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001)) (“Shotgun pleadings are those that incorporate

   every antecedent allegation by reference into each subsequent claim for relief.”).           Second,

   Plaintiffs fail to satisfy the Eleventh Circuit’s plausibility pleading standard. For FLSA claims,

   Plaintiffs must plead sufficient facts to show “as a matter of just and reasonable inference the


                                                       4
                                               LEÓN COSGROVE, LLP
        255 ALHAMBRA CIR. I 8 T H   FLOOR I MIAMI, FL 33134 I T 305.740.1975 I WWW.LEONCOSGROVE.COM
Case 0:20-cv-60192-AHS Document 191 Entered on FLSD Docket 07/28/2020 Page 5 of 10



   amount and extent of [their] work in order to demonstrate that [they] [were] inadequately

   compensated under [the] FLSA.” Rance v. Rocksolid Granit USA, Inc., 292 Fed. Appx. 1, 2 (11th

   Cir. 2008). While Plaintiffs generally allege that they performed overtime, they fail to provide

   enough information for Defendants to ascertain the “amount and extent” of work allegedly

   performed, i.e., at least one specific workweek where they worked over forty hours. Third,

   Plaintiffs Laura Johnson, Jeffery Mondy, and Jerome Gunn failed to provide pre-suit notice to

   Defendants—as required under the FMWA to bring a claim for unpaid minimum wages—and their

   FMWA claim must be dismissed. See, e.g., Johnson v. Nobu Associates S. Beach, LP, No. 10-

   21691-CIV, 2011 WL 780028, at *3 (S.D. Fla. Feb. 4, 2011), report and recommendation adopted,

   No. 10-21691-CV, 2011 WL 772874 (S.D. Fla. Feb. 28, 2011) (dismissing two plaintiffs’ claims

   under the FMWA because “[t]he statutory language is clear that a pre-suit notice is required prior

   to allowing an aggrieved person to bring a claim for unpaid minimum wages”). Finally, Plaintiffs’

   Amended Complaint falls woefully short of establishing Defendants are joint employers of

   Plaintiffs such that they would each be liable under the FLSA. Indeed, it does not set forth any

   allegations detailing which, if any, Defendant exercised control over Plaintiffs’ work schedules

   and conditions of employment; whether Plaintiffs executed employment agreements, and if so,

   with which Defendant; which Defendant supervised Plaintiffs’ work; how pay rates were

   determined and which Defendant executed timesheets; which Defendant signed Plaintiffs’ checks

   and constituted their W-2 employer; which Defendant had the right to hire, fire, or modify the

   employment conditions of Plaintiffs; which Defendant owned the labor hall locations that

   Plaintiffs reported to and the equipment Plaintiffs were provided; and which Defendant maintained

   Plaintiffs’ employment records. See 29 C.F.R. § 791.2(a)(1)(i)-(iv); Layton v. DHL Exp. (USA),

   Inc., 686 F.3d 1172, 1176 (11th Cir. 2012).


                                                       5
                                               LEÓN COSGROVE, LLP
        255 ALHAMBRA CIR. I 8 T H   FLOOR I MIAMI, FL 33134 I T 305.740.1975 I WWW.LEONCOSGROVE.COM
Case 0:20-cv-60192-AHS Document 191 Entered on FLSD Docket 07/28/2020 Page 6 of 10



          Thus, a cursory “peek” at Defendants’ Motion to Dismiss demonstrates both the merits of

   dismissal and the dubiousness of Plaintiffs’ claims, making a stay of discovery appropriate.

          C.    Responding to the discovery would result in considerable expense and be unduly
                burdensome, rendering it unreasonable.

          The second prong—reasonableness—is met where discovery requests are “expansive,”

   relate to a putative class, and would result in undue expense. See, e.g., Pierce, 2014 WL 12528362,

   at *1. Where a motion to dismiss, like here, challenges the legal sufficiency of a complaint in its

   entirety, discovery is not needed and is “unduly burdensome pending the resolution of a dispositive

   motion.” See Keim v. ADF Midatlantic, LLC, No. 12-80577-CIV, 2015 WL 13858826, at *1 (S.D.

   Fla. May 12, 2015); Staup v. Wachovia Bank, N.A., No. 08-cv-60359-Cohn, 2008 WL 1771818,

   at *1 (S.D. Fla. Apr. 16, 2008) (granting stay of discovery where discovery was “not needed” for

   resolution of the pending motion to dismiss “and requiring discovery would impose an undue

   burden on the Defendant.”).

          The Eleventh Circuit recognizes the potentially exorbitant costs associated with discovery.

   Chudasama, 123 F.3d at 1367–68. These costs include:

                  [T]he time spent searching for and compiling relevant documents; the time,
                  expense, and aggravation of preparing for and attending depositions; the
                  costs of copying and shipping documents; and the attorneys’ fees generated
                  in interpreting discovery requests, drafting responses to interrogatories and
                  coordinating responses to production requests, advising the client as to
                  which documents should be disclosed and which ones withheld, and
                  determining whether certain information is privileged. The party seeking
                  discovery also bears costs, including attorneys’ fees generated in drafting
                  discovery requests and reviewing the opponent’s objections and responses.
                  Both parties incur costs related to the delay discovery imposes on reaching
                  the merits of the case. Finally, discovery imposes burdens on the judicial
                  system; scarce judicial resources must be diverted from other cases to
                  resolve discovery disputes.

   Id. All of these costs will be incurred by the parties and the Court in this action. Indeed, Plaintiffs

   have propounded 36 separate sets of discovery consisting of 384 requests for production, 192

                                                       6
                                               LEÓN COSGROVE, LLP
        255 ALHAMBRA CIR. I 8 T H   FLOOR I MIAMI, FL 33134 I T 305.740.1975 I WWW.LEONCOSGROVE.COM
Case 0:20-cv-60192-AHS Document 191 Entered on FLSD Docket 07/28/2020 Page 7 of 10



   interrogatories, and 456 requests for admission. None of the information sought in these requests

   is necessary for the Court to decide the purely legal issues presented in Defendants’ Motion to

   Dismiss. The discovery sought by Plaintiffs is incredibly expansive and purports to request

   information and documents pertaining to tens of thousands of Daily Ticket Laborers throughout

   the State of Florida over a five-year period. See, e.g., Plaintiff’s Interrogatories to Defendant,

   Florida Staffing Service, Inc., at Interrogatory No. 15 (“Identify all employees who worked as

   hourly-paid Daily Ticket Laborers employed by Defendants in Florida beginning five years prior

   to the date the Complaint was filed in this action, up to and including the present, who were

   subjected to Defendants’ policies . . .”), attached as Exhibit 1.

          Moreover, Plaintiffs’ requests to Defendants come in the midst of a nationwide COVID-

   19 pandemic, where businesses across the nation (including the States of Texas and Florida where

   Defendants conduct the majority of their operations) are confronting shut-down orders, limited

   resources, and a struggling economy. These requests would require the coordination of multiple

   corporate departments and staff members during a time where in-person contact is restricted and

   many individuals are working remotely. Courts across the country, including in Florida, have

   recognized the substantial impact the COVID-19 crisis has had on the status of litigation and

   granted stays of discovery. See, e.g., Garbutt v. Ocwen Loan Servicing, LLC, Case No. 8:20-cv-

   136-T-36JSS, 2020 WL 1476159, at *2 (M.D. Fla. Mar. 26, 2020) (recognizing that “good cause

   exists [for a stay of discovery] based on the disruption to business caused by the spread of COVID-

   19”); McCleary v. Elekta Inc., No. 19-cv-00052, 2020 WL 2134149, at *1 (W.D. La. May 5, 2020)

   (finding that “when COVID-19 concerns are combined with the possibility that the discovery

   landscape will be altered should plaintiffs prevail on their pending motion to amend/reconsider,

   then the parties’ interests and judicial economy support entry of a discovery stay”); Bryant v. Boyd,


                                                       7
                                               LEÓN COSGROVE, LLP
        255 ALHAMBRA CIR. I 8 T H   FLOOR I MIAMI, FL 33134 I T 305.740.1975 I WWW.LEONCOSGROVE.COM
Case 0:20-cv-60192-AHS Document 191 Entered on FLSD Docket 07/28/2020 Page 8 of 10



   No. 18-cv-117, 2020 WL 1493548, at *2 (E.D. Miss. March 27, 2020) (staying discovery after

   finding that the defendants’ arguments for dismissal were colorable, the breadth of discovery was

   substantial, “and the Covid-19 pandemic w[ould] only compound the difficulty the parties have

   experienced obtaining discovery”).

          In stark contrast to the potentially enormous costs associated with discovery and the undue

   burden it will impose upon Defendants—which is likely to be unnecessary given the dubious

   nature of Plaintiffs’ claims—the potential “harm” of a discovery stay at this point in the

   proceedings is minimal. As discussed supra, Defendants’ Motion to Dismiss is a purely facial

   attack. Thus, no discovery is necessary to adjudicate the purely legal questions raised by the

   motion. A brief stay will not interfere with the timely and orderly administration of this case or

   Plaintiffs’ ability to obtain discovery in the event the Court denies Defendants’ Motion.

                                            III.   CONCLUSION

          For the reasons stated above, the Court should stay all discovery in this matter until it

   decides Defendants’ Motion to Dismiss.




                                                       8
                                               LEÓN COSGROVE, LLP
        255 ALHAMBRA CIR. I 8 T H   FLOOR I MIAMI, FL 33134 I T 305.740.1975 I WWW.LEONCOSGROVE.COM
Case 0:20-cv-60192-AHS Document 191 Entered on FLSD Docket 07/28/2020 Page 9 of 10



               CERTIFICATE OF COMPLIANCE WITH S.D. FLA. L.R. 7.1(a)(3)

          Pursuant to S.D. Fla. L.R. 7.1(a)(3), Defendants’ counsel certifies they made a good faith

   effort to resolve the matter referred to in this Motion. Specifically, on July 24, 2020, Defendants’

   counsel spoke with Plaintiffs’ counsel regarding whether Plaintiffs objected to the requested relief.

   On July 28, 2020, Plaintiffs’ counsel confirmed that they opposed the relief sought.



   Dated: July 28, 2020                            Respectfully Submitted,

                                                    By: s/ Tiffany L. Anderson
                                                    Derek E. León
                                                     Florida Bar No. 625507
                                                    Tiffany L. Anderson
                                                     Florida Bar No. 83995
                                                    John R. Byrne
                                                     Florida Bar No. 126294
                                                    LEÓN COSGROVE, LLP
                                                    255 Alhambra Circle, 8th Floor
                                                    Miami, Florida 33134
                                                    Telephone: 305.740.1975
                                                    Email: dleon@leoncosgrove.com
                                                    Email: tanderson@leoncosgrove.com
                                                    Email: jbyrne@leoncosgrove.com

                                                    Rebecca L. Gibson (Admitted Pro Hac Vice)
                                                    Joel M. Androphy (Admitted Pro Hac Vice)
                                                    Caroline K. Gorman (Admitted Pro Hac Vice)
                                                    BERG & ANDROPHY
                                                    3704 Travis Street
                                                    Houston, Texas 77002
                                                    Telephone: 713-529-5622
                                                    Email: rgibson@bafirm.com
                                                    Email: jandrophy@bafirm.com

                                                    Counsel for Defendants




                                                       9
                                               LEÓN COSGROVE, LLP
        255 ALHAMBRA CIR. I 8 T H   FLOOR I MIAMI, FL 33134 I T 305.740.1975 I WWW.LEONCOSGROVE.COM
Case 0:20-cv-60192-AHS Document 191 Entered on FLSD Docket 07/28/2020 Page 10 of 10



                                        CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 28, 2020, I electronically filed the foregoing with the

   Clerk of the Court with a copy of the same to be served upon counsel via the CM/ECF system:

    Dion J. Cassata, Esq.                                Andrew R. Frisch, Esq.
    CASSATA LAW, PLLC                                    MORGAN & MORGAN, P.A.
    Boca Crown Centre                                    8151 Peters Road, 4th Floor
    7999 North Federal Highway, Suite 202                Plantation, FL 33324
    Boca Raton, Florida 33487                            Email: afrisch@forthepeople.com
    Email: dion@cassatalaw.com                           Phone: 954-967-5377
    Phone: 954-364-7803

                                                            s/ Tiffany L. Anderson
                                                            Tiffany L. Anderson, Esq.




                                                       10
                                               LEÓN COSGROVE, LLP
        255 ALHAMBRA CIR. I 8 T H   FLOOR I MIAMI, FL 33134 I T 305.740.1975 I WWW.LEONCOSGROVE.COM
